787 F.2d 593
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MILTON LEON SIMPSON, Plaintiff-Appellant,v.WILLIAM MONTAGUE, ET AL., Defendants-Appellees.
86-5038
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
W.D.Tenn.
ORDER
BEFORE:  KENNEDY, CONTIE and RYAN, Circuit Judges.


1
The plaintiff appeals that portion of an order granting summary judgment to defendant Greer in this prisoner's civil rights action.  The other portions of the order granted summary judgment to three other defendants and denied summary judgment to four remaining defendants.


2
This Court has held repeatedly that, absent certification for an interlocutory appeal under Rule 54(b), Federal Rules of Civil Procedure, or 28 U.S.C. Sec. 1292(b), an order adjudicating claims against fewer than all defendants in a civil action is not a final order subject to immediate appeal under 28 U.S.C. Sec. 1291.  See William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976).  There being no final, appealable order in this action,


3
It is ORDERED that this appeal be and it hereby is dismissed for lack of appellate jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.